                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

MICHAEL ARNETT,                           )
                                          )
                        Plaintiff,        )
                                          )
                   v.                     )    No. 1:19-cv-01981-JPH-TAB
                                          )
PROGRESS RESIDENTIAL, LLC,                )
PROGRESS RESIDENTIAL PROPERTY             )
MANAGER, LLC,                             )
                                          )
                        Defendants.       )

        ORDER APPROVING SETTLEMENT AND DISMISSING CASE

      The Court has reviewed the terms of the settlement reached by the

parties and approves it as a fair and reasonable settlement of a bona fide

dispute over the provisions of the Fair Labor Standards Act. The parties’ joint

motion for court approval of the settlement, dkt. [25], is therefore GRANTED.

The Court retains jurisdiction to enforce the Settlement Agreement. This case

is DISMISSED with prejudice with each party to bear its own attorneys’ fees

and costs except as otherwise agreed.

SO ORDERED.

Date: 1/2/2020




Distribution:

Brian Lee Mosby
LITTLER MENDELSON, P.C.
bmosby@littler.com
Jennifer L. Romaniuk
LITTLER MENDELSON, P.C. (Indianapolis)
jromaniuk@littler.com

Ronald E. Weldy
WELDY LAW
rweldy@weldylegal.com
